Citation Nr: 9909794	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-17 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased evaluation for residuals of an 
injury to the left scapular and shoulder region, with left 
supraspinatus strain, currently rated as 10 percent 
disabling.

Entitlement to an increased evaluation for a cervical strain, 
with a central disc bulge at C4-C5, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from June 1992 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans' Affairs (VA).  

The appellant, in his June 1997 substantive appeal, requested 
a Travel Board hearing.  Then, in July 1998, he opted for a 
video conference hearing in lieu of a Travel Board hearing.  
A Board video conference hearing was held before the 
undersigned Board Member in January 1999.  A transcript of 
this hearing is of record.


REMAND

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO's to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board concludes that the appellant's present claims of 
entitlement to an increased evaluation for residuals of an 
injury to the left scapular and shoulder region, with left 
supraspinatus strain, and entitlement to an increased 
evaluation for a cervical strain, with a central disc bulge 
at C4-C5, need to be remanded to the RO for further 
evidentiary development.  The Board finds that the present 
evidentiary record is incomplete, and has determined as well 
that the appellant requires more comprehensive VA 
examination.

A host of relevant private treatment records were not 
obtained by the RO.  For instance, the appellant has 
apparently received significant physical therapy for his neck 
and left shoulder/scapular disabilities.  These records were 
not obtained by the RO during the adjudication of his present 
claims.  Likewise, there has been treatment at the Vet 
Center.  These records were not acquired during the RO's 
adjudication of the appellant's current claims.

The RO, it appears, also did not secure the appellant's 
complete VA treatment records.  Treatment records from the 
Fort Worth VA Outpatient Clinic (OPC) were obtained by the 
RO.  But it does not appear that the appellant's Dallas VA 
Medical Center (MC) records were procured.  Further, the 
appellant's VA vocational rehabilitation file was not 
requested and added to his claims file.

Due to the absence of these and other pertinent records, it 
cannot be said that the appellant has been afforded informed 
and competent VA examination of his neck and left 
shoulder/scapular disabilities.

Moreover, no examination held to date has adequately assessed 
those complaints and symptomatology associated with these two 
service-connected disabilities.  The pain, discomfort, and 
various functional limitations associated with the 
appellant's service-connected neck and left shoulder/scapular 
disabilities have not been adequately discussed or assessed 
during VA examination.  The appellant has consistently spoken 
of the pain, discomfort, and functional limitations connected 
with his increased rating claims.

It is additionally not evident to the Board the extent to 
which, if any, the veteran's neck and left shoulder/scapular 
complaints are the product of a somatoform pain disorder.  A 
diagnosis of somatoform pain disorder has been made in the 
past.  There is at the same time objective evidence of 
cervical and left shoulder/scapula disabilities.  Bone scan 
testing in April 1997 disclosed "hot spots" in the left 
shoulder and scapula, and an April 1997 cervical MRI 
demonstrated bulging discs in the neck.  This issue of 
(possible) psychological involvement in the appellant's two 
current disabilities must be more fully explored.

The Board observes finally that the appellant asserted at his 
January 1999 video conference hearing that he was given an 
incomplete and insufficient VA examination in August 1998.  
The Board notes that the appellant's August 1998 VA examiner 
was the same physician who evaluated him in May 1998.

Neither the RO nor the Board are permitted to utilize their 
own unsupported opinions to resolve medical issues or 
questions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Also, when a VA examination report does not contain 
sufficient detail and information with which to rate a 
veteran's service-connected disability, the Board is required 
to remand the case for further evidentiary development.  The 
Board cannot use such an examination report to conduct its 
appellate review.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) 
(West 1991).  This duty to assist includes the duty to 
develop facts when the record before the Board is clearly 
inadequate.  EF v. Derwinski, 1 Vet. App. 324 (1991); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The development of 
facts includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).




Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a) (1998), the 
Board is deferring adjudication of the issues prepared and 
certified for appellate review pending a remand of the case 
to the RO for the following development:

1.  Copies of the appellant's complete VA 
treatment records from both the Dallas 
VAMC and Fort Worth VAOPC should be 
procured and associated with his claims 
file.  In order to ensure a complete 
record, separate requests for the 
appellant's VA treatment records should 
be pursued; and the RO should annotate in 
the record that both his Fort Worth VAOPC 
and his Dallas VAMC records have been 
requested and secured.

2.  A copy of the appellant's VA 
vocational rehabilitation folder should 
be ordered and associated with his claims 
file.

3.  The RO should take necessary steps to 
procure complete copies of the 
appellant's recent, relevant, private 
treatment/evaluation records.  

The RO, to guarantee a complete 
evidentiary record, should query the 
appellant as to all of the private 
medical treatment and evaluation which he 
has received for his neck and left 
shoulder/scapular since his separation 
from the military in March 1996; the RO 
should also inquire about all 
psychological or psychiatric treatment 
which the appellant has been furnished 
since his separation from service.  

The appellant should be directed to 
provide all necessary information 
regarding any such private treatment, 
including full names of treatment 
providers, mailing addresses, and 
approximate dates of treatment; the RO 
should ask for any necessary 
authorization from him in order to secure 
copies of these medical records.  The 
appellant should be plainly informed that 
his cooperation is absolutely essential 
for a complete evidentiary record.  In 
Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991), the Court 
declared that VA's duty to assist is not 
a one-way street.

At a minimum, the RO, with the 
appellant's assistance, should obtain 
complete treatment and evaluation records 
from: Vet Center (Dallas?); Dr. 
Teitelbaum (current records); Dr. McGill; 
Dr. Irvine; physical therapist(s); 
chiropractor; acupuncturist; Dr. Pribe; 
Dr. Walker; 
Dr. Johns; Smart Institute; Dr. 
McLintock; the osteopathic doctor 
referred to at the appellant's August 
1998 VA examination; the orthopedic 
surgeon referred to at the appellant's 
January 1999 hearing; and the neurology 
specialist at the University of North 
Texas referred to at the appellant's 
hearing.

4.  The RO should additionally afford the 
veteran the opportunity to submit or 
identify any additional evidence 
pertinent to his neck and left 
shoulder/scapular claims.  The RO should 
advise the appellant as to what sort(s) 
of evidence would be helpful in 
establishing entitlement to the benefits 
sought.  For example, a statement from 
his physician regarding the pain, 
discomfort, and functional 
limitations/loss associated with his 
disabilities.  

Any evidence identified by the veteran 
should be obtained by the RO and 
associated with his claims folder.

5.  The RO should then schedule the 
appellant for VA examination by an 
orthopedic surgeon and neurological 
specialist who have not previously seen 
or treated him in order to determine the 
current nature and extent of severity of 
his service-connected neck left 
shoulder/scapular disabilities.  Any 
further indicated diagnostic tests and 
procedures should be conducted.  The 
appellant's claims file, copies of the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998), and a separate copy of this 
remand must be made available to, and 
thoroughly reviewed by, the examining 
orthopedist and the examining neurologist 
prior to conduction and completion of 
their examinations.  The VA specialists 
should expressly comment in their 
examination reports that the appellant's 
relevant medical records have all been 
reviewed and appropriately considered; 
and discuss those medical records which 
they deem to be of significance and 
import.

The VA specialists must make detailed and 
comprehensive findings regarding the 
pain, discomfort, and functional 
limitations or loss, inter alia, produced 
by the service-connected neck disability 
and the service-connected left 
shoulder/scapular disability.  The VA 
physicians must discuss any functional 
loss or limitation due to pain.  A mere 
reporting of the appellant's relevant 
symptomatology is not sufficient.  These 
should, instead, be related in common and 
practical terms.

The degree of both the appellant's pain 
and functional limitations or loss 
associated with both service-connected 
disabilities should be quantified - i.e., 
whether they are mild, moderate, severe, 
etc.; the frequency of the neck and left 
shoulder/scapular pain and functional 
limitations should be related.  An 
opinion as to the overall severity of the 
cervical disability should be stated by 
both specialists, as should an opinion 
concerning the overall severity of the 
left shoulder/scapula disability.

Both VA examiners should offer opinions 
as to whether the appellant's case 
represents a "truly exceptional or 
unusual" disability picture, with 
factors such as marked interference with 
employment.  See 38 C.F.R. § 3.321(b)(1) 
(1998).

Furthermore, the orthopedic surgeon and 
the neurologist should explicitly opine 
as to extent to which, if any, the 
appellant's neck complaints and, 
separately, left shoulder/scapular 
complaints, may be the product of a 
somatoform pain disorder.

The orthopedic surgeon must further make 
neck and left shoulder/scapular findings 
regarding: strain or sprain; spasm; 
tenderness; ligament laxity; tendon 
weakness; muscle atrophy or weakness; 
limitation of motion (including pain on 
motion), relating what encompasses normal 
range-of-motion for the neck and 
shoulder, and expressing an opinion as to 
the degree of limitation of motion for 
both the neck and left shoulder; and any 
other pertinent symptoms.

The neurological examiner should 
expressly make findings regarding the 
location, extent, and practical effect of 
nerve involvement, if any, which is 
etiologically related to the appellant's 
neck and left shoulder/scapular 
disabilities.  The VA examiner should 
expressly declare whether there is, and 
the nature, severity, and location 
thereof, radiation of pain and/or 
numbness from the neck into other areas 
of the appellant's body.  

Both examiners should address the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59 in their evaluations of the 
appellant's cervical and left 
scapular/shoulder disabilities.  A 
complete and clear rationale for all 
opinions given by these examiners must be 
stated.

6.  The RO should additionally schedule 
the appellant for a comprehensive, 
special VA psychiatric examination by a 
psychiatrist who has not previously seen 
or treated him in order to determine the 
extent to which, if any, his neck 
complaints and, separately, left 
shoulder/scapular complaints, are the 
product of a somatoform pain disorder or 
other psychiatric disorder.  Any 
necessary diagnostic tests and procedures 
are to be undertaken at this time.  The 
appellant's claims file and a separate 
copy of this remand must be made 
available to, and thoroughly reviewed by, 
the examining psychiatrist prior to 
conduction and completion of the 
examination.  The VA psychiatrist should 
expressly comment in the examination 
report that the appellant's relevant 
medical records have all been reviewed 
and appropriately considered; and discuss 
those medical records which are deemed to 
be of significance and import.

The Board points out that the appellant 
has before been diagnosed with a 
somatoform pain disorder.  On other 
occasions, such a diagnosis has not been 
made.  Accordingly, the VA psychiatric 
examiner must assess the diagnoses and 
"non-diagnoses" of a pain disorder that 
have occurred in the past.  The 
psychiatrist, at this examination, should 
diagnose all psychiatric disabilities, if 
any, from which the appellant presently 
suffers.  If a somatoform pain disorder 
or other disorder is found to exist, an 
opinion must be offered as to the degree 
to which the appellant's neck and left 
shoulder/scapular complaints are related 
to, or the result of, such a disorder.  A 
complete and clear rationale for all 
opinions expressed by the VA examiner 
must be furnished.

7.  Thereafter, the RO should review the 
veteran's claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
RO should review the requested VA 
examination reports and required opinions 
to ensure that they are fully responsive 
to, and in complete compliance with, the 
directives of this remand and, if they 
are not, the RO should implement 
corrective procedures.  

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the two issues presently on 
appeal to the Board, based upon a review 
of all the relevant evidence.  The RO, in 
readjudicating the appellant's neck and 
left shoulder/scapular increased rating 
claims, must consider, inter alia, 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In readjudicating the appellant's current 
claims, the RO should document 
consideration of the provisions of 
38 C.F.R. § 3.321(b)(1) (1998) are 
applicable to either disability.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  This SSOC, if appropriate, 
should supply to the appellant and his representative notice 
and an adequate discussion of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 
8 Vet. App. 202 (1995).  A reasonable period of time for a 
response should be afforded.

Thereafter, this case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

